UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 3/31/15 (Unaudited) CORPORATE BONDS AND NOTES (86.9%) (a) Principal amount Value Advertising and marketing services (0.9%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $1,075,000 $1,072,313 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 485,000 510,463 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 105,000 109,463 Outfront Media Capital LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 355,000 375,413 Outfront Media Capital LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 555,000 581,363 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 50,000 52,375 Automotive (1.4%) Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 335,000 345,469 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 1,090,000 1,160,850 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 855,000 948,289 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 265,000 277,919 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 305,000 331,027 Motors Liquidation Co. escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 946,000 921,168 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 260,000 289,900 Basic materials (7.7%) Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 110,000 117,734 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 680,000 831,725 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 200,000 210,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 895,000 939,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 945,000 1,020,600 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 482,375 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 775,000 773,063 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 395,000 389,569 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 602,250 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 335,000 342,538 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 735,000 746,025 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 250,000 246,875 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 490,000 452,025 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 720,000 664,200 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 185,000 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 790,000 845,300 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 430,000 497,188 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 280,000 288,400 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 40,000 36,600 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 45,000 39,713 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 410,000 426,400 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 640,000 665,600 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 150,000 150,375 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 255,000 256,275 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 384,300 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 555,000 588,300 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 830,000 734,550 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 830,000 8 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 431,550 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 380,000 375,725 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 860,000 890,100 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 430,000 447,200 PQ Corp. 144A sr. notes 8 3/4s, 2018 785,000 812,475 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 115,000 112,413 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 830,000 838,300 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 775,000 759,160 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 245,000 275,625 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 160,000 168,400 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 450,000 500,625 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 265,000 277,919 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 260,000 269,100 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 340,000 346,800 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 355,000 429,550 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 115,000 122,763 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 165,075 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 75,000 75,938 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 180,000 182,475 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 105,000 105,656 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 355,000 355,888 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 475,000 434,625 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 132,188 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 90,000 91,800 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 870,000 833,025 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 650,000 693,875 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 460,000 477,250 Broadcasting (2.4%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 635,000 669,925 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 665,000 699,913 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 360,000 352,800 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 835,000 878,838 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 305,000 292,038 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 1,590,000 1,574,100 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 263,606 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 235,000 239,700 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 629,213 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 92,363 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 75,000 78,578 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 180,000 183,150 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 575,000 600,875 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 225,000 234,563 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 385,000 410,356 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 165,000 168,506 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 245,000 261,844 Building materials (0.8%) Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 275,000 292,188 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 1,010,000 1,025,150 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 245,000 251,125 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 350,000 369,600 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 560,000 599,200 Cable television (4.2%) Adelphia Communications Corp. escrow bonds zero %, 2016 755,000 5,663 Adelphia Communications Corp. escrow bonds zero %, 2015 80,000 600 Adelphia Communications Corp. escrow bonds zero %, 2015 130,000 975 Adelphia Communications Corp. escrow bonds zero %, 2015 290,000 2,175 Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 205,750 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 600,000 613,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 500,000 562,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 84,938 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 260,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 705,000 739,369 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 20,000 20,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 910,000 921,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 235,000 251,156 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 570,000 587,100 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 950,000 971,375 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 350,000 389,375 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 655,000 668,100 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 175,000 195,563 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 630,000 630,788 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 650,000 661,369 Numericable Group SA 144A sr. notes 6s, 2022 (France) 1,440,000 1,458,514 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 124,783 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $680,000 700,400 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 685,000 705,550 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 302,813 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 285,000 299,963 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,465,000 1,574,875 Capital goods (7.0%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,372,000 1,433,740 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 990,000 1,126,125 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 450,000 450,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 555,000 558,469 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 335,000 337,513 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 330,375 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 376,740 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 375,000 370,078 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 958,449 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 525,000 601,125 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,390,000 1,318,763 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 290,000 302,325 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 865,000 862,838 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 920,000 1,303,171 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 1,080,000 1,161,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 845,000 790,075 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 550,000 566,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 455,281 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 675,000 700,313 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 305,000 314,150 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 515,000 529,806 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 581,000 614,408 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 110,000 113,713 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 144,000 154,260 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 670,000 716,900 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 645,000 674,831 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) (PIK) 200,000 216,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 785,000 816,400 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 145,000 150,800 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 740,000 758,500 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 530,000 569,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 400,000 402,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 595,000 587,563 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 735,000 791,963 Coal (0.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 550,000 138,875 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 460,000 416,300 Commercial and consumer services (1.3%) DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 630,000 658,350 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 880,000 856,944 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 1,225,000 1,237,250 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 610,000 648,125 Sabre GLBL, Inc. 144A sr. notes 8 1/2s, 2019 420,000 449,400 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 420,000 421,050 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 37,363 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 47,700 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 360,000 379,800 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 300,000 320,250 Consumer staples (5.4%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 290,000 302,325 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 675,000 718,875 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 277,745 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 1,230,000 1,273,050 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 850,000 875,500 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 390,000 385,125 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,345,000 1,392,075 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 595,950 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 381,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 60,000 63,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 50,000 51,500 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 1,030,000 1,030,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 145,000 145,906 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 635,000 637,381 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,125,000 990,000 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 475,937 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 540,000 570,375 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 200,688 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 205,000 212,688 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 625,000 670,313 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 450,000 460,125 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 541,688 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 743,400 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 920,000 943,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 485,000 532,288 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 550,000 567,875 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 440,000 448,250 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 605,000 609,538 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 490,000 526,750 Energy (oil field) (1.2%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 375,000 332,813 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 780,000 709,800 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 64,400 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 300,000 318,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 75,000 79,594 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 385,000 282,975 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 280,000 301,700 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 175,000 180,250 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 528,900 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 425,500 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 470,000 266,725 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 99,785 Entertainment (1.8%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 459,900 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 440,938 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 190,000 196,175 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 411,075 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 295,000 293,525 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 85,000 91,163 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 660,000 676,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 251,738 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 280,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 743,269 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 440,000 448,800 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,130,000 1,161,075 Financials (8.7%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 717,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,005,000 1,256,250 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 360,000 510,498 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 200,000 217,000 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 270,000 285,525 Bank of America Corp. jr. unsec. sub.FRN notes Ser. AA, 6.1s, perpetual maturity 625,000 631,250 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 210,000 216,825 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 275,000 295,625 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 375,000 391,875 CIT Group, Inc. sr. unsec. notes 5s, 2023 365,000 374,125 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 236,038 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 542,038 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 65,000 69,713 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 660,400 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 25,000 25,188 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 516,600 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 423,000 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 435,000 231,638 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 595,000 569,713 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 265,000 261,356 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 214,750 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 700,000 547,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 670,000 831,638 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 415,000 437,825 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 545,000 553,175 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 410,000 241,900 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 130,000 129,025 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 985,000 1,009,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 770,000 793,100 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 225,244 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 230,000 230,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 255,000 311,738 Lloyds Bank PLC jr. unsec. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,277,022 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $328,000 348,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 660,000 711,150 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 465,000 476,625 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 305,000 295,850 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 590,000 629,825 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 110,000 114,950 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 395,000 341,675 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 225,000 231,469 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 590,000 609,175 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 171,188 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 655,000 628,800 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 585,000 558,675 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 185,973 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,427,215 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 390,000 433,813 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 525,000 559,125 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 240,000 237,300 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 169,725 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 170,000 170,850 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 442,000 435,370 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 415,000 294,650 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 830,000 850,750 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 525,000 469,875 Gaming and lottery (2.7%) CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 576,375 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 585,000 485,556 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 256,875 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 275,000 297,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 659,209 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,238,299 1,340,459 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 855,000 848,588 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 398,000 421,880 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,047,500 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 195,000 175,500 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 180,000 134,100 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 505,000 516,363 Scientific Games International, Inc. 144A company guaranty sr. unsec. notes 10s, 2022 1,545,000 1,444,575 Health care (8.1%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 740,000 767,750 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 450,000 450,563 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 150,000 152,625 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 682,838 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 645,000 690,150 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 380,000 386,175 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 705,000 783,431 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 490,000 508,375 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 120,000 123,600 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 120,000 123,750 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 149,625 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 655,000 663,188 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 184,300 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $575,000 607,200 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 865,313 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 230,000 234,600 Endo Finance LLC/Endo Ltd/Endo Finco Inc. 144A company guaranty sr. unsec. notes 6s, 2025 380,000 390,450 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 855,000 876,375 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 525,000 525,000 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 355,000 371,863 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 165,000 173,044 HCA, Inc. sr. notes 6 1/2s, 2020 940,000 1,057,500 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 244,650 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 605,000 629,200 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 730,000 784,750 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 820,000 852,800 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 805,000 871,413 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 455,000 480,594 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 515,000 542,604 Omnicare, Inc. sr. unsec. notes 5s, 2024 105,000 109,331 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 85,000 87,763 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 850,000 896,750 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 770,000 804,650 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,115,000 1,165,175 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 104,250 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 200,000 204,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 865,000 847,700 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 410,000 444,338 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 925,000 980,500 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 205,000 220,119 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 130,000 135,688 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 119,456 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 535,000 543,025 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 265,000 267,981 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 520,000 538,200 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 520,000 533,000 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 615,000 620,381 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 1,005,000 1,055,250 Homebuilding (2.5%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 616,550 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 135,000 140,090 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,220,000 1,277,950 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 690,000 702,075 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 510,000 526,575 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 851,000 882,913 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 335,000 322,438 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 413,575 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 259,700 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 285,000 292,838 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 137,000 145,905 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 280,000 273,700 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 170,000 167,875 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 719,000 762,140 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 940,000 918,850 Lodging/Tourism (0.9%) MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 675,000 723,938 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 745,000 756,101 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 345,000 393,300 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,015,000 966,788 Media (0.4%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 160,000 80,000 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,215,000 1,251,450 Oil and gas (9.2%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 515,000 494,400 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 345,000 341,550 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 700,000 679,000 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 785,000 718,275 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 940,000 824,850 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 380,000 342,950 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 479,550 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 251,512 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $180,000 175,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 360,000 337,500 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 575,575 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 896,681 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 810,000 816,075 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) (In default) (NON) 420,000 25,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 378,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 320,000 286,400 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 259,600 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 865,000 886,625 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,465,000 1,018,175 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 365,000 343,100 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,265,000 910,800 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 455,000 359,734 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 130,000 109,281 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 1,000,000 790,000 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 195,000 10 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 865,000 501,700 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,070,000 1,118,150 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 500,000 505,063 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 620,000 598,300 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 780,000 760,500 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 350,000 115,500 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 1,045,000 347,463 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 365,000 359,525 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 520,000 483,600 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 720,000 676,800 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 99,750 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 370,000 382,025 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 360,000 361,800 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,445,000 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 294,975 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 1,340,000 361,800 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 550,000 563,750 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 345,000 158,700 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 620,000 506,850 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 295,000 298,688 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 324,800 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 122,400 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 310,000 250,325 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 596,925 Whiting Canadian Holding Co. ULC company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 660,000 691,350 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,333,300 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 498,946 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 241,457 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 990,000 1,048,905 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 740,000 748,325 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 241,800 Publishing (0.3%) Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 345,000 359,663 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 470,000 492,325 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 170,000 173,400 Regional Bells (0.2%) Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 270,000 304,088 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 70,175 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 187,425 Retail (2.4%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 145,000 153,700 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 297,786 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 586,080 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 505,000 416,625 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 215,000 226,288 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 150,000 157,125 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 500,000 485,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 930,000 932,325 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 346,500 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 484,500 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 1,155,000 1,224,300 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 381,600 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 771,750 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 480,000 494,400 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 445,000 468,363 Technology (3.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 450,000 470,250 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 800,000 850,000 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 530,000 450,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,705,000 1,692,213 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 639,000 738,844 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 625,000 668,750 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 360,000 391,950 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 920,000 943,000 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 (R) 295,000 313,806 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 615,000 647,288 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 590,000 622,751 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 515,000 524,013 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,160,000 1,184,650 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 755,000 777,650 Telecommunications (5.5%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 1,600,000 1,628,000 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 950,000 954,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 700,000 735,000 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 340,000 351,900 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,100,000 1,101,650 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 493,675 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 375,494 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 580,000 533,600 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,061,000 978,773 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 205,000 210,515 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 280,000 303,450 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 384,300 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 250,000 262,188 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 520,000 533,000 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 130,000 120,575 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 290,000 332,413 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 645,253 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 210,250 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,614,800 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 180,000 182,250 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 345,000 395,888 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 1,745,000 1,779,900 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 1,330,000 1,336,650 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,100,000 1,072,500 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 385,000 399,438 Telephone (1.8%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 130,000 143,163 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 145,000 152,250 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 110,000 115,913 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 288,406 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 885,138 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 860,000 887,434 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 595,000 620,288 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 871,406 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 220,000 225,432 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 579,806 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 259,350 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 450,000 403,875 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 600,000 624,000 Transportation (0.6%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 426,000 447,300 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 570,375 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 920,000 920,000 Utilities and power (5.3%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 434,150 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 905,000 895,950 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 378,000 437,063 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,076,700 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 255,000 249,581 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 1,090,000 1,098,175 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 180,000 192,600 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 157,144 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,202,471 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 173,000 181,650 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 40,000 41,900 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 60,000 63,075 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 1,365,000 1,412,775 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 449,691 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 277,699 304,775 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 481,600 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 190,000 193,800 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 870,000 911,325 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 198,741 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 815,000 774,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 217,688 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 198,900 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,535,000 1,650,125 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 320,000 332,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 710,675 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 469,788 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 335,000 348,400 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 365,000 366,825 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 822,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 415,000 259,375 Total corporate bonds and notes (cost $267,475,801) SENIOR LOANS (5.3%) (a) (c) Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $180,000 $166,500 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 318,400 317,007 Communication services (0.3%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 935,000 938,701 Consumer cyclicals (2.8%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 9.005s, 2017 1,265,087 1,155,183 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 278,600 253,178 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,012,350 894,917 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 169,085 169,507 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 246,250 242,146 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 195,000 196,980 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 631,954 531,473 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.922s, 2019 859,000 815,835 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 952,348 936,476 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 310,000 311,292 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 648,924 646,122 PetSmart, Inc. bank term loan FRN Ser. B, 5s, 2022 775,000 780,460 ROC Finance, LLC bank term loan FRN 5s, 2019 867,935 837,557 Univision Communications, Inc. bank term loan FRN 4s, 2020 374,748 373,928 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 472,254 458,677 Consumer staples (0.5%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 327,086 330,124 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 554,400 546,916 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 380,000 342,000 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 310,194 Energy (0.4%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 705,000 512,888 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 230,300 129,790 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 685,000 458,950 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 248,923 227,231 Financials (—%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 125,939 128,458 Health care (0.5%) Par Pharmaceutical Cos., Inc. bank term loan FRN Class B2, 4s, 2019 635,579 634,255 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 493,271 490,393 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.676s, 2017 206,918 203,581 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 750,000 753,750 Utilities and power (0.3%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.662s, 2017 1,769,778 1,057,759 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.662s, 2017 18,164 10,856 Total senior loans (cost $17,502,019) COMMON STOCKS (1.3%) (a) Shares Value Ally Financial, Inc. (F) (NON) 30,690 $643,876 CIT Group, Inc. 9,745 439,694 DISH Network Corp. Class A (NON) 8,260 578,696 EP Energy Corp. Class A (NON) 31,460 329,701 General Motors Co. 15,917 596,888 Huntsman Corp. 17,300 383,541 Live Nation Entertainment, Inc. (NON) 6,475 163,364 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 24,322 973 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 24,322 973 Penn National Gaming, Inc. (NON) 19,675 308,111 Seventy Seven Energy, Inc. (NON) 16,265 67,500 Spectrum Brands Holdings, Inc. 3,325 297,787 Tribune Co. Class 1C (F) 93,841 23,460 Vantage Drilling Co. (NON) 211,443 69,248 Total common stocks (cost $4,303,567) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value Actavis PLC Ser. A, 5.50% cv. pfd. (NON) 636 $643,632 American Tower Corp. $5.50 cv. pfd. (NON) (R) 4,800 473,856 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 3,850 403,596 EPR Properties Ser. C, $1.438 cv. pfd. (R) 34,707 840,017 Tyson Foods, Inc. $2.375 cv. pfd. 7,630 369,216 Total convertible preferred stocks (cost $2,539,116) PREFERRED STOCKS (0.5%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,082 $1,105,162 Citigroup, Inc. Ser. K, $1.719 ARP 7,200 196,272 M/I Homes, Inc. Ser. A, $2.438 pfd. 14,167 362,675 Total preferred stocks (cost $1,015,740) CONVERTIBLE BONDS AND NOTES (0.4%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $598,000 $708,256 Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 323,000 553,743 Total convertible bonds and notes (cost $941,057) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value General Motors Co. 7/10/19 $18.33 5,869 $115,326 General Motors Co. 7/10/16 10.00 5,869 162,865 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 192,571 2 Total warrants (cost $241,894) SHORT-TERM INVESTMENTS (3.4%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 10,547,658 $10,547,658 Total short-term investments (cost $10,547,658) TOTAL INVESTMENTS Total investments (cost $304,566,852) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $3,415,241) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 6/17/15 $32,076 $33,503 $1,427 Credit Suisse International Euro Sell 6/17/15 1,135,027 1,185,476 50,449 JPMorgan Chase Bank N.A. Canadian Dollar Buy 4/15/15 144,386 154,943 (10,557) Euro Buy 6/17/15 155,858 162,815 (6,957) State Street Bank and Trust Co. Canadian Dollar Sell 4/15/15 587,334 629,912 42,578 UBS AG British Pound Sell 6/17/15 1,074,610 1,114,171 39,561 Euro Buy 6/17/15 129,271 134,421 (5,150) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $306,572,871. (b) The aggregate identified cost on a tax basis is $305,215,166, resulting in gross unrealized appreciation and depreciation of $10,906,309 and $13,039,371, respectively, or net unrealized depreciation of $2,133,062. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $8,023,236 $34,334,452 $31,810,030 $2,972 $10,547,658 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $16,723 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $122,482 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $17,514 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $383,541 $— $— Communication services 578,696 — — Consumer cyclicals 1,068,363 — 23,460 Consumer staples 297,787 — — Energy 466,449 — 1,946 Financials 439,694 643,876 — Total common stocks Convertible bonds and notes $— $1,261,999 $— Convertible preferred stocks 643,632 2,086,685 — Corporate bonds and notes — 266,509,139 23,793 Preferred stocks 196,272 1,467,837 — Senior loans — 16,163,084 — Warrants 278,191 2 — Short-term investments 10,547,658 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $111,351 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities and other financial instruments represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	134,015	22,664 Equity contracts	278,193	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$3,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# 1,427 50,449 — 42,578 39,561 134,015 Total Assets $1,427 $50,449 $— $42,578 $39,561 $134,015 Liabilities: Forward currency contracts# — — 17,514 — 5,150 22,664 Total Liabilities $— $— $17,514 $— $5,150 $22,664 Total Financial and Derivative Net Assets $1,427 $50,449 $(17,514) $42,578 $34,411 $111,351 Total collateral received (pledged)##† $— $50,449 $— $— $— Net amount $1,427 $— $(17,514) $42,578 $34,411 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
